[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a hearing in damages conducted on November 1, 1990 the court finds that, as a result of the defendant's negligence, the plaintiff sustained injuries consisting of a back sprain and contusions of chest and knees. The plaintiff suffered pain for a period of approximately three months and was treated briefly by a medical doctor. There is no permanent disability. Plaintiff lost wages amounting to $188.00 and incurred medical bills amounting to $768.00.
Based on the foregoing, the court finds that the plaintiff is entitled to damages in the amount of $8,500.00.
Barry R. Schaller, Judge